Case 2:18-cv-09420-DSF-FFM Document 27 Filed 04/27/20 Page 1 of 2 Page ID #:243




                 UNITED STATES DISTRICT COURT
                CENTRAL DISTRICT OF CALIFORNIA


     ARTOUR ARAKELIAN,                  CV 18-09420-DSF (FFMx)

              Plaintiff,                Order to Show Cause re
                                        Dismissal
                     v.


     MERCEDES-BENZ USA, LLC,

              Defendant.



           On February 24, 2020, the Court held a Final Pretrial
    Conference at which it made certain orders documented in its
    Minute Order. Dkt. 25. Because the parties had not yet complied
    with the Court’s order, on March 27, the Court issued its “TEXT
    ONLY ENTRY” again ordering compliance. Another 30 days have
    passed and the parties still have not complied. Failure to comply
    by May 4, 2020 will result in dismissal for lack of prosecution and
    failure to comply with Court orders. If defense counsel does not
    cooperate with plaintiff’s counsel by supplying Defendant’s
    position, Plaintiff must file a unilateral response and the Court
    will issue monetary sanctions against the Defendant and its
    counsel.
Case 2:18-cv-09420-DSF-FFM Document 27 Filed 04/27/20 Page 2 of 2 Page ID #:244




       This overburdened Court should not have to make three
    separate orders in order to have counsel complete a simple task.

       IT IS SO ORDERED.


     Date: April 27, 2020                 ___________________________
                                          Dale S. Fischer
                                          United States District Judge




                                      2
